Title: From Thomas Jefferson to George Gilmer, 25 July 1790
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
New York July 25. 1790.

I wrote you last on the 27th. of June. Since that we have had great appearance of an explosion between Spain and England Circumstances still indicate war. The strongest fact against it is that a British Ambassador is actually gone to Madrid. If there be war, France will probably embark in it. I do not think it can disturb her revolution. That is so far advanced as to be out of danger. Be these things as they may, there will be war enough to ensure us great prices for wheat for years to come, and if we are wise we shall become wealthy.—Mc.gillivray and about 30. Creek chiefs are here. We are in hopes this visit will ensure the continuance of peace with them.—The assumption in a proportionate form is likely to pass. The sum to be assumed is 21. millions. Of this 3½ millions are allotted to Virginia, being the exact sum it is supposed she will have to contribute of the whole assumption, and sufficient also to cover the whole of her remaining domestic debt. Being therefore to recieve exactly what she is to pay, she will neither lose nor gain by the measure. The principal objection now is that all the debts, general, and state, will be to be raised by tax on imports, which will thus be overburthened: whereas had the states been left to pay these debts themselves, they could have done it by tax on land and other property, which would thus have lightened the burthen on commerce. However, the measure was so vehemently called for by the state creditors in some parts of the Union, that it seems to be one of those cases where some sacrifice of opinion is  necessary for the sake of peace.—Congress will probably rise between the 6th. and 13th. of August. The President will soon after that go to Mount-Vernon: and I will take advantage of the interregnum to see my neighbors in Albemarle and to meet my family there. I suppose it will be the 1st. of Septemb. before I can set out from this place, and shall take that occasion of having my affairs removed hence to Philadelphia. Present me affectionately to Mrs. Gilmer & all my friends. Adieu Dr. Doctor. Your sincere friend & humble servt.,

Th: Jefferson

